UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7221


ROBERT ALLAN UNGER,

                      Plaintiff - Appellant,

             v.

DERRICK ASTON, Commonwealth Attorney,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:16-cv-00528-NKM-RSB)


Submitted: January 18, 2018                                       Decided: January 23, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Allan Unger, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Allan Unger appeals the district court’s order dismissing his complaint.

On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th

Cir. R. 34(b). Because Unger’s informal brief does not challenge the basis for the district

court’s disposition, Unger has forfeited appellate review of the court’s order.        See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                              AFFIRMED




                                            2